P ER Curiam. Appellant Joshua Brown, by and through his attorney, Charles Duell, has filed a motion to file a belated brief and for an extension of time. The motion reflects that Appellant was convicted of rape and first-degree murder and sentenced to twenty-five years’ and life imprisonment, respectively. The judgment and commitment order was filed on April 4, 2001, and an amended order was filed on April 5, 2001. The notice of appeal was timely filed on May 2, 2001, the record was timely lodged with this court’s clerk on November 5, 2001. Appellant’s brief was due to be filed on December 17, 2001.  To this date, no brief has been filed on Appellant’s behalf. Mr. Duell admits that he had notice of the brief s due date, and he accepts full responsibility for failing to timely file the brief. He further requests an additional ninety days in which to prepare and file Appellant’s brief. We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Johnson v. State, 337 Ark. 609, 990 S.W.2d 553 (1999) (per curiam); Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). We thus grant the motion and order that Appellant’s brief be filed with this court’s clerk on or before April 10, 2002. A copy of this per curiam opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Motion granted. Imber, J., not participating.